Citation Nr: 0004106	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-operative residuals of paralysis of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In his November 1997 notice of disagreement statement, the 
veteran indicated that he wanted a personal hearing at the RO 
in conjunction with this claim.  In correspondence received 
from the veteran's representative in February 1998, it was 
noted that the veteran no longer desired to appear personally 
before a local hearing officer at VA, and he submitted a VA 
Form 9, showing that he did not wish to have a personal 
hearing.  The Board accepts these writings as the veteran's 
withdrawal of his earlier request for a personal hearing; and 
maintains that its duty to assist the veteran in this regard 
has been fulfilled.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.  

Regarding claims for new and material evidence, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  

In light of the holding in Hodge, the Board in its decision 
below will instead analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a) (1999).  In view of the fact that the 
Court has held in Fossie v. West, 12 Vet. App. 1 (1998), that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Procedural history reveals that in an April 1951 rating 
decision, the RO denied the veteran's claim which sought 
entitlement to service connection for a paralyzed right hand.  
In that decision, the RO noted that while morning reports in 
a July 1946 service medical record showed remarks related to 
paralysis of the right hand, there were no clinical records 
showing treatment to confirm such a notation or complaint.  
Ultimately, the RO determined that paralysis of the right 
hand was claimed by the veteran but not shown by the evidence 
of records. 

In a May 1952 rating decision, the RO denied the veteran's 
claim for service connection for operative repair of the 
right hand.  It was noted that the claim of hand disability 
had been disallowed initially because it was not shown by the 
evidence.  The Department of the Army forwarded additional 
medical records and the RO acknowledged that the veteran had 
hospital observation for one month, in June 1946, for a right 
hand condition.  The RO determined that the right hand 
condition pre-existed enlistment, and that subsequent 
surgical repair was considered amelioration of a condition 
pre-existing service without aggravation in service.  

The veteran appealed the RO's decision, and in an October 
1952 decision, the Board denied service connection for a 
right hand condition.  The Board concluded that the veteran's 
condition had its inception prior to service, and that at the 
time of service discharge there was no increase in the pre-
service level of disablement.  When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1104 
(1999).

In April 1991, the Board of Veterans' Appeals reviewed the 
veteran's claim again and confirmed and continued its prior 
denial of entitlement to service connection for post-
operative residuals of paralysis of the right hand.  In the 
decision the Board found that service connection for a right 
hand disorder was denied by final Board decision of October 
1952 on the basis that the disorder pre-existed service and 
was not aggravated therein; and that evidence submitted since 
the prior Board decision did not provide a new factual basis 
for concluding that the veteran's pre-service right hand 
disorder was made worse during the veteran's period of 
service.  The Board concluded that there was no new factual 
basis which warranted service connection for the post-
operative residuals of paralysis of the right hand.  At this 
juncture, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  


FINDINGS OF FACT

1.  In April 1991, the Board issued a decision which denied 
the veteran's claim for entitlement to service connection for 
post-operative residuals of paralysis of the right hand, on 
the basis that a prior Board decision of October 1952 was 
final; that there was no factual basis which warranted 
service connection for the postoperative residuals of 
paralysis of the right hand; and that evidence of record did 
not raise a reasonable doubt or otherwise warranted allowance 
of the claim.  

2.  A motion for reconsideration of the Board was denied by 
the Chairmen of the Board in January 2000. 

3.  The evidence associated with the record subsequent to the 
April 1991 Board is not new because it is cumulative and 
redundant, and does not bear directly and substantially upon 
the subject matter now under consideration; which is whether 
there is competent medical evidence showing that the 
veteran's pre-existing right hand disorder was aggravated in 
service.  

4.  When considered alone or together with all of the 
evidence, the additional evidence submitted for the record 
has no significant effect on the facts previously considered.



CONCLUSION OF LAW

The April 1991 Board decision, which continued denial of 
service connection for the post-operative residuals of 
paralysis of the right hand, is final, and the evidence 
received since the April 1991 Board decision, is not new and 
material.  38 U.S.C.A. §§ 5108, 7104(a) (b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a final claim, denied by the 
Board in October 1952, and confirmed and continued by the 
Board in April 1991. 

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The principals of service connection were 
basically the same in October 1952, when the veteran's 
original claim for entitlement was denied by the Board 
pursuant to Public Law No. 2, 73d Congress, as amended WW II.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, the 
evidence of record shows that in January 2000, the Chairman 
of the Board denied the veteran's motion for reconsideration 
of this case.  Accordingly, the Board's April 1991 decision 
is final.  Id.

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b); see also 38 C.F.R. § 19.5 (1951) (when a claim has 
been finally disallowed by the Board, a subsequent claim on 
the same factual basis, if supported by new and material 
evidence, shall have the attributes of a new claim).  

When a claimant seeks to reopen a claim after an appellate 
decision and submits evidence in support of that claim, a 
determination must be made as to whether this evidence is new 
and material and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 C.F.R. § 20.1105(1999); see 
also 38 U.S.C.A. § 5108, 7104.  Therefore, once a Board 
decision becomes final under section 7104(b), "the Board does 
not have the jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the presumption of credibility doctrine 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996) 
continues to be binding precedent).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence of record at the time of the April 1991 Board 
decision included the Board's prior decision of October 1952, 
and incorporation of the facts therein; an August 1988 
private physician's statement concerning the veteran's memory 
and treatment of this veteran in 1949; and testimony offered 
by the veteran at a personal hearing on appeal in May 1990.  

Additional evidence received in conjunction with the 
veteran's claim to reopen includes a copy of a private 
medical record dated in September 1978, a VA medical 
certificate dated in February 1988, a private physician's 
statement dated in January 1994, a private physician's 
statement dated in September 1997, lay statements from the 
veteran's relative and a neighbor, and duplicate copies of 
service medical records, post-service personnel documents, 
and private treatment records.

In a photograph copy of a September 1978 medical statement, a 
private physician, Dr. Concepcion, indicated that examination 
of the veteran revealed a right hand scar, no impairment of 
sensation, and partial limitation of motion of the right 
hand.  

In a an illegible photograph copy of a February 1988 medical 
statement, a VA medical certificate revealed a diagnosis of 
atrophy and an inability to grip.  The veteran's name was not 
indicated in this document. 

In a January 1994 medical statement, one of the veteran's 
private physician's whose signature is illegible, indicated 
that he examined the veteran and that the veteran reported 
having unknown and vague injuries sustained during World War 
II.  The physician noted the veteran's current condition of 
the right hand, and that there was decreased range of motion 
and a scar.

In a November 1996 lay statement, the veteran's neighbor 
indicated that over the years he had observed the veteran in 
a weak state due to suffering the veteran endured from the 
pain in his right fingers. 

In a September 1997 medical statement, the veteran's private 
physician, Dr. Roco, highlighted the veteran's past medical 
history, to include tendon palsy, and stated that the veteran 
was first seen by the physician in October 1996 for 
complaints of right arm pain.  

In an April 1999 lay statement, the veteran's relative, who 
was not clearly identified, asked VA for help because the 
veteran's family had experienced a fire that burned and 
destroyed everything they owned.  Attached was an incident 
report from the fire department documenting a fire in 
December 1998.  While the aftermath of a fire is a most 
unfortunate situation, these documents submitted have 
absolutely no bearing on the issue here, of new and material 
evidence. 

Also submitted were duplicate copies of service medical 
records, post-service personnel documents, and private 
treatment records already considered by the Board on two 
previous occasions; and the veteran's continued contentions 
that his right hand disorder is of service origin, and, or, 
that is was aggravated by in service.  

The Board at this time has reviewed all of the additional 
evidence received by the Board since its April 1991 decision, 
and determines that this information is not new.  That is, 
certainly the duplicate copies of medical evidence received 
are not new, and, the medical statements received showing 
current treatment of the veteran's wrist, or treatment years 
and years after service separation, is redundant and 
cumulative of evidence previously considered by the Board in 
April 1991.  

Secondly, the veteran's statements combined with those of his 
neighbor are not new, in that this evidence was also 
considered by the Board in 1991.  His relative's statement 
about a fire in their home is not relevant to the issue on 
appeal.  Furthermore, the veteran's belief that his military 
service caused the alleged right hand residual disability is 
not competent evidence on the question of medical causation 
or aggravation.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The matter under consideration here is whether the current 
right hand disorder, which has been determined to have pre-
existed service, was aggravated therein.  Competent medical 
evidence of such aggravation is necessary to reopen the 
veteran's claim.  Without evidence that bears directly and 
substantially on the matter under consideration, the claim of 
entitlement to service connection for the post-operative 
residuals of paralysis of the right hand is denied.  
Accordingly, the evidence received subsequent to the April 
1991 Board decision pertaining to post-operative residuals of 
paralysis of the right hand is, therefore, cumulative of the 
evidence previously of record.  38 C.F.R. § 3.156(a).  
Because the evidence is not "new," its materiality need not 
be determined. Smith v. West, 12 Vet. App. 312, 315 (1999) 
(if the evidence is not "new," the analysis ends there; its 
materiality is not relevant).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for service connection of a left leg 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for post-
operative residuals of paralysis of the right hand, the claim 
remains denied.  


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

